


                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


    SHANE KITTERMAN,                            )
                                                )
                 Plaintiff,                     )
                                                )
    vs.                                         )   Case No. 3:18-cv-0114-NJR-GCS
                                                )
    JOHN BALDWIN,                               )
    BRIAN BANKS,                                )
    JEFFERY DENNISON,                           )
    MICHAEL DUNNING,                            )
    LLYOD EDWARDS,                              )
    JERID PICKFORD,                             )
    and LU WALKER,                              )
                                                )
                 Defendants.                    )

                                           ORDER

SISON, Magistrate Judge:

          This matter is before the Court on Lloyd Edwards’s motion to set aside default

(Doc. 115). A request for waiver of service was sent to Edwards on June 17, 2019 and his

responsive pleading was due on August 16, 2019 (Doc. 110). Edwards failed to file a

responsive pleading. Accordingly, the Court entered default against Edwards on

September 10, 2019 (Docs. 112 & 113) and instructed Plaintiff to file a motion for default

judgment by October 2, 2019. Edwards filed the motion to set aside default on September

20, 2019.

          Pursuant to F.R.C.P. 55(c), “[t]he court may set aside an entry of default for good

cause.” “In order to vacate an entry of default the moving party must show: 1) good cause

for default, 2) quick action to correct it, and 3) [a] meritorious defense to plaintiff’s


                                               
complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45 (7th Cir. 1994); Cracco

v. Vitran Express, Inc., 559 F.3d 625, 630-631 (7th Cir. 2009). The standard for setting aside

an entry of default is the same as that for setting aside a default judgment, but is applied

more liberally. See Cracco, 559 F.3d at 631.

       Defendant submitted requests for representation to the Attorney General but

representation was not assigned due to a clerical error at the Office of the Attorney

General. Defendant also acted quickly to resolve the issue as Counsel filed a motion to

set aside the defaults shortly after she entered her appearance.

       Given that defaults are disfavored and the standard for vacating an entry of

default is liberally applied, the Court finds that Edwards met the requirements of Rule

55(c) and GRANTS the Motion to Set Aside Default (Doc. 115). Edwards is GRANTED

leave to file a responsive pleading on or before October 21, 2019.

       IT IS SO ORDERED.                                             Digitally signed by
                                                                     Magistrate Judge
       Date: October 7, 2019.                                        Gilbert C. Sison
                                                                     Date: 2019.10.07
                                                                     09:58:04 -05'00'
                                                     ________________________________
                                                     GILBERT C. SISON
                                                     United States Magistrate Judge




                                                
